Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendments filed 5 February 2021 which claims 3, 4, and 7-25 were amended is acknowledged. 
Claims 1-25 are pending in the instant application. 

Priority
This application is a national stage entry of PCT US2019/015215, filed on 25 January 2019, which claims priority to provisional Application No. 62/622474, filed on 26 January 2018. A certified, English-translation of the priority document was received.
Objections to the Claims
Claims 4-6, and 13 use the word “therefor” instead of the appropriate word “thereof.” 
In claims 13-19, the article is missing before the words “Flt3 ligand.”
Claim 12 contains duplicate listings of basal cell carcinoma, cervical cancer, choriocarcinoma, melanoma, neuroblastoma, ovarian cancer, pancreatic cancer, retinoblastoma, rhabdomyosarcoma, sarcoma(s), and uterine cancer. Claim 12 also includes an extraneous “and” on line 7. Correction is required. See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) dated 3 February 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 4, 5, 12-19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The lack of clarity is a consequence of the applicant altering the definition of the meaning of the conjunction “and” and “or” to be interpreted as “and/or” in the instant application (pg 13, paragraph 6). 

Regarding claims 1 and 5, when “and” is interpreted as “or” the method includes the sequential and/or simultaneously administration of a single therapy. The simultaneous administration of a single therapy is not feasible. Furthermore, it is unclear in the simultaneous administration of one of these therapies what the identity of the other therapy would be. As written, it cannot be assumed that the adjoining therapy would necessarily be an immunoregulatory agent, a dendritic cell mobilizing agent (DCMA) or radiation therapy.
Regarding claim 4, when the “or” is interpreted as “and” the DCMA is a Flt3 ligand and the nucleic acid coding thereof, which is not possible because these are two mutually exclusive classes of molecules: the Flt3 ligand is a protein composed of a specific set of amino acids, and the corresponding nucleic acid describing Flt3 is not a protein, thus contains no amino acids. 
Regarding claim 12, the interpretation of “and” requires that the cancer be classified as all 108 types given, resulting in an impossible cancer classification to describe a cancer in a single patient.  
Regarding claim 24, when “or” is interpreted as “and,” and “the” is interpreted in singular form, the singular DCMA includes a single species that is CD40L, an anti-CD40 antibody, a TLR activator, and a STING activator, the latter of which is not possible. The protein, CD40L, and the antibody, anti-CD40, are discrete, mutually exclusive chemical compounds.

Regarding claim 17, the treatment schedule of “five days before or after the first day of [radiotherapy] treatment” could be interpreted two ways: (1) +/- 5 days of the radiotherapy treatment, for a span of 11 days or; (2) five days before the treatment and one day after the first radiotherapy treatment, for a span of 7 days.

Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 13-19 recite the limitation "Flt3 ligand.” It is unclear whether the Flt3 ligand is administered in addition to the other treatments of the independent claim 1 or is a specified “dendritic cell mobilizing agent” of claim 1, of which all these claims refer to. 

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for treating non-small cell lung cancer with the combination therapy regimen of administering Flt3 and radiotherapy, it does not reasonably provide enablement for treating the other 107 cancers claimed, nor the efficacy of the remaining 25 claimed combination therapy regimen genres of: an immunoregulatory agent (IA), dendritic cell mobilizing agent (DCMA), immune checkpoint inhibitor (ICI), radiation therapy (RT), and/or a dendritic cell activating agent (DCAA). Furthermore, each of these five individual therapies are also claimed in isolation as a consequence of the applicant altering the definition of the meaning of the conjunction “and” and “or” to be interpreted as “and/or” in the instant application (pg 13, paragraph 6). These individual therapies have been addressed in the 102 rejection. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   
The invention concerns a combination therapy regimen to treat cancer. The combination comprises administering (1) an immunoregulatory agent, (2) a DCMA, (3) an immune checkpoint inhibitor, (4) a dendritic cell activating agent, and/or (5) radiation therapy. 
In some embodiments, (1) the immunoregulatory agent is a checkpoint inhibitor, undefined, or absent. In some embodiments, (2) the DCMA is a Flt3 ligand or the nucleic acid coding thereof, absent, or undefined. In some embodiments, (3) the immune checkpoint inhibitor is an antibody targeting PD-1, PD-L1, or CTLA-4, such as nivolumab, pembrolizumab, atezolizumab, avelumab, durvalumab, tremelilumab, ipilimumab, absent, or undefined. In some embodiments (4) the dendritic cell activating agent is CD40L, an anti-CD40L antibody, a TLR activator, or a STING activator, absent, or undefined. In some embodiments, (5) the radiation therapy is stereotactic body radiotherapy (SBRT), absent, or undefined. 
The dosage of Flt3 (2) is optionally 10-200 ug/kg, 50-100 ug/kg, or 75 ug/kg, to be administered for 1-10 days. The dosage of which can begin optionally 4 days before or after the first day of radiotherapy treatment. The radiation (5) dosage is optionally 5-20 Gy, 10-30 Gy, or 20-50 Gy per occasion of treatment. There are between 1-10 occasions per cycle of radiation treatment, the total dosage for one cycle of treatment is optionally between 5-100 Gy or undefined. The combination treatment regimen has a cycle length that is optionally 2-5 months or undefined.
There are 108 tumor/cancer disease types that are targeted for this treatment listed in claim 12, many of which are very broad groupings such as “solid tumor, sarcoma, and carcinoma.” 
Breadth of claims:
The invention concerns a cancer treatment regimen with considerable flexibility in components, dosages, and time-frames. The component “immunoregulatory agents” encompasses all proteins, nucleic acid, glycans, and small molecules of relevance to the immune system. The component “dendritic cell mobilizing agent” encompasses any small molecule, protein, or nucleic acid that increases the number of circulating dendritic cells. The component “dendritic cell activating agents” encompasses “any agent” that increases the activity of dendritic cells, which the applicant recites RNA, and dsDNA being members (pg 7, paragraph 5). 
State of the prior art/Predictability or unpredictability of the art:  
Cancer has a wide variety of causes, from environmental and/or developmental exposure to ionizing radiation and/or chemical exposure in addition to some types viral and bacterial exposure (The Oncologist 2017; 22(5); 542–548). Even though cancer is featured by the infinite cell proliferation, its pathogenesis is extremely complex and related to many mechanisms. In general, the hallmarks of cancer consist of ten biological capabilities during the development of cancers, namely sustaining proliferative signaling, evading growth suppressors, resisting cell death, enabling replicative immortality, inducing angiogenesis, activating invasion and metastasis, tumor-promoting inflammation, genome instability and mutation, evading immune destruction and reprogramming energy metabolism (Eur. J. Med. Chem. 2019, 183, 111691-111709). More than 100 types of cancer have been identified which are typically termed for the organs or tissues where they occur. For example, lung cancer originates in lung cells, and brain cancer arises in brain cells etc. However, the causes and mechanisms of one type of cancer are myriad (Eur. J. Med. Chem. 2019, 161, 205-238). Thus, a priori determinations of what combinations of what therapeutic agents will be effective at treating which cancers is virtually impossible. 
Adding to this complexity, two of the treatment genres claimed: DCMA’s and DCAA’s are unknown to the art. Of the known treatment genres, IA, which includes all antibodies—has many members which are ineffective in treating cancer. In the more specific genre of ICI, although ICI’s are promising for achieving longer-term efficacy, their benefits in the overall population are still very low, such as low frequency of response in some common tumor types such as breast and prostate, and heterogeneity in the degree of response among different tumor lesions in the same patient, making immunotherapy with many limitations and challenges. Most patients do not respond to immunotherapy or inevitably develop resistance to treatment after a period of treatment, manifesting with primary resistance or acquired resistance who initially respond to treatment. The mechanisms of tumor immune resistance are very complex and involve multiple aspects such as genes, metabolism, inflammation, and abnormal neovascularization. Currently, many mechanisms of immunotherapy resistance have been characterized, and more continue to be uncovered, the results of which will eventually lead to accurate, individualized treatments (Abstract, Bai et al. Front Oncol. 2020, 10, 1290-1302).
Amount of guidance/Existence of working examples:  
The specification describes a single study where a treatment regimen given to at least 8 patients with non-small cell lung cancer involved daily subcutaneous injections of recombinant human Flt3 ligand for 5 days and SBRT radiotherapy. It is unclear from the description whether the patient 10 was removed from the study or was the control for the study, since no results were explicitly given. The patients had a variety of different cancer treatments prior to taking part in this study, however resistance to which particular treatment(s) of the prior treatment regimen was not explicitly declared. In this study, administration of Flt3 started on the same day as SBRT radiotherapy, the latter of which was tailored according to size and location of the tumors in the patients. The SBRT regimen was 34 Gy x 1 for peripheral tumors smaller than 2 cm and not adjacent to the chest wall, 18 Gy x 3 for peripheral tumors not eligible for 34 Gy x 1, or 10 Gy x 5 for central tumors. The results of these experiments demonstrate an increase in survival for 7 of the patients given Flt3 and SBRT, but fail to describe the other 30 treatment regimen genres of which there are potentially infinite specific members, claimed in this application. They also fail to describe whether the given treatment was effective in patients previously found resistant to an immunoregulatory agent and/or an immune checkpoint inhibitor.
Quantity of experimentation:  
Given the complexity in both the types and causes of cancer, development of a combination therapy that obtains universal efficacy for every type of cancer recited in this application is very unlikely. The applicant has bridged this gap by claiming a set of 31 treatment regimen genres that effectively encompasses any combination of any immune system-related molecule(s) with optional radiotherapy. This effectively encompasses the majority of strategies attempted by mankind to treat cancer thus far. Furthermore, the invention as described contains a potentially infinite number of variations, requiring a virtually infinite amount of experimentation in order to determine which combination therapies are effective for which cancers. Thus, a person of skill in the art, in undertaking experimentation necessary to determine which of the claimed therapies would be effective, would have no reasonable expectation that the majority of treatments claimed would be successful in treating cancer.

Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164.
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors as discussed above, e.g., the amount of guidance provided, the predictability of the art and the lack of working examples, to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-3 are drawn to the genus “immunoregulatory agents” that are effective in treating cancer. The specification as filed fails to provide an adequate written description of this genus.
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. 
A search of the prior art shows that the genus “immunoregulatory agents” is well known in the art, however the art is unpredictable inasmuch as there is insufficient guidance in the prior art which of these are useful in treating cancer. The specification of the instant application recites “immunoregulatory agents include small molecule drugs, antibodies, or antigen binding portions thereof, and/or protein ligands that are effective in stimulating immune responses to thereby further enhance, stimulate or upregulate immune responses in a patient” (pg 25, paragraph 3) establishing that there is significant variation in the genus the members of which have no shared inherent structure. The disclosure describes several example proteins under the sub-genre “immune checkpoint inhibitors,” however this listing includes no small molecules. Furthermore, the genus “immunoregulatory agents” is far expansive beyond the subset of examples given, which encompasses all immune-system associated proteins, nucleic acids, glycans, and small molecules. In view of the absence of the disclosure of any small molecule and the absence of what structure an immunoregulatory agent would need to have in order to be effective in treating cancer, one of skill in the art would not be able to envisage the successful treatments within the claimed genus. One of skill in the art would also conclude that the specification fails to demonstrate possession of the genus “immunoregulatory agents” to treat cancer, thus there is a failure to meet the written description requirement. The dependent claims do not cure these deficiencies.

Claims 1-3 are drawn to the genus “dendritic cell mobilizing agents” which is described by the function as “any agent (e.g. small molecule, protein, or nucleic acid) that increases the number of circulating dendritic cells” (pg 7, paragraph 4). The specification as filed fails to provide an adequate written description of this genus. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii) as in the first 112(a) written description rejection. 
A search of the prior art shows that the genus “dendritic cell mobilizing agents” is not well known in the art. In the instant application, the disclosure describes five example proteins and no small molecules, and the art is unpredictable inasmuch as there is no guidance in the prior art which of these are useful in treating cancer. Given this genus is unknown, it is unclear how one would assess an increase in the number of dendritic cells sufficient to declare a particular molecule or molecule(s) as being a member of this group. Furthermore, there are no known structures responsible for this function. In view of the absence of the disclosure of any small molecule either in the specification or the prior art, one of skill in the art would conclude that the specification fails to disclose a representative number of species of the claimed genus and fails to demonstrate what structure gives rise to this function, thus there is a failure to meet the written description requirement. The dependent claims do not cure these deficiencies.

Claims 23 and 24 are drawn to the genus “dendritic cell activating agents” which is described by the function as “an agent that increases the activity of dendritic cells (e.g., antigen presentation, migration to lymph nodes, and interaction with T cells and B cells), as compared to the dendritic cell activity prior to exposure to the activating agent” (pg 7, paragraph 5). The specification as filed fails to provide an adequate written description of this genus. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii) as in the first 112(a) written description rejection. 
A search of the prior art shows that the genus “dendritic cell activating agents” is not well known in the art. Since this grouping is defined solely by this list of functions, it is unclear what structural elements would yield those functions. In the instant application, the disclosure describes 12 examples, 8 of which are genera themselves: CpG-rich DNA sequences, lipopolysaccharides, TLR activators, STING activators, RNA, and dsDNA (pg 7, paragraph 5). While RNA and DNA have some shared structure, the majority of species within these genres do not have the claimed function. Given this genus is unknown, it is unclear how one would assess sufficient “antigen presentation” or “interaction with T and B cells” to declare a particular molecule or molecule(s) as being a member of this group. Furthermore, the art is unpredictable inasmuch as there is no guidance in the specification which of these are useful in treating cancer, nor would one of skill expect all RNA and DNA to treat cancer. Thus, one of skill in the art would conclude that the specification fails to disclose a representative number of species of the claimed genus and fails to demonstrate what structure gives rise to this function, thus there is a failure to meet the written description requirement. The dependent claims do not cure these deficiencies.

Claims 3, 5, 6, 9, and 10 are drawn to the genus “(immune) checkpoint inhibitors.” The specification as filed fails to provide an adequate written description of this genus. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii) as in the first 112(a) written description rejection. 
A search of the prior art shows that the genus “(immune) checkpoint inhibitors” is well known in the art, however not all “(immune) checkpoint inhibitors” are effective to treat all types of cancer. Unfortunately, many cancer patients, even those that showed an initial response to an immune checkpoint inhibitor therapy will later develop acquired resistance. The current understanding of mechanisms of acquired resistance to immune checkpoint inhibitors is remarkably limited, perhaps restraining effective development of next-generation immunotherapies (Schoenfeld et al. Cancer Cell. 2020, 37(4), 443-455). The example study given in the specifications of the instant application does not declare whether or not the patients are or are not immune to ICI therapy, furthermore the treatment regime given to those patients does not include the use of an ICI. One of ordinary skill in the art would conclude that the application as filed gives no guidance on which ICIs or combination regimens thereof are effective in treating of cancer, thus there is a failure to meet the written description requirement. The dependent claims do not cure these deficiencies.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12, 13, 17-19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutok et al. (WO2017/223422). Regarding claims 1-5, 23, and 24, Kutok teaches a method of treating cancer using a combination therapy that includes checkpoint modulator, an PI3K inhibitor, an XPO1 inhibitor, an anti-CD19 antibody, a TLR agonist, a STING agonist, a Flt3 ligand, or a combination thereof (claim 1). Regarding claim 9, Kutok teaches the “checkpoint modulator” is a PD1 inhibitor, an anti-PD1 antibody, an anti-PD-L1 antibody, an anti-CTLA4 antibody, or a modulator of CTLA-4, CD 80, CD86, PD-I, PD-LI, PD-L2, LAG-3, Galectin-3, BTLA, TIM3, GAL9, B7-Hl, B7-H3, B7-H4, TIGIT/Vstm3/WUCAM/VSIG9, VISTA, GITR, HVEM, OX40, CD27, CD28, CD137. CGEN-15001T, CGEN-15022, CGEN-15027, CGEN-15049, CGEN-15052, or CGEN-15092 (claim 7, 9, 13, and 15). Kutok teaches that the anti-PD1 antibody is nivolumab, pembrolizumab, pidilizumab, AMP-514, or AMP-224 (claim 10-12). Regarding claim 10, Kutok teaches the anti-PD-L1 antibody is MDX-1105, YW243.55.S70, MDPL3280A, MSB0010718C, or durvalumab (claim 14). Kutok teaches the anti-CTLA4 antibody is tremelimumab or ipilimumab (claim 16-18). Regarding claim 24, Kutok teaches that in some embodiments the checkpoint modulator is CD40L (pg 56, paragraph 00238). Regarding claim 1 and 7, Kutok also teaches that this combination therapy regimen can also include radiation therapy or surgery (pg 10, paragraph 0031). Regarding claims 17-19, Kutok also teaches that this second agent is administered to a subject concurrently, or at least 5 minutes, 10 minutes, 15 minutes, 30 minutes, 45 minutes, 1 hour, 2 hours, 4 hours, 6 hours, 12 hours, 24 hours, 48 hours, 72 hours, 96 hours, 1 week, 2 weeks, 3 weeks, 4 weeks, 5 weeks, 6 weeks, 8 weeks, 12 weeks, or 16 weeks after the first agent (pg 3, paragraph 9). Regarding claims 13 and 17-18, Kutok teaches that this second agent can be administered at a frequency of twice per day (BID), once per day, once per two days, once per three days, once per four days, once per five days, once per six days, or once per week (pg 18, paragraph 0067). Regarding claim 19, Kutok teaches the therapeutic agent may be administered in multiple doses; dosing may be about once, twice, three times, four times, five times, six times, or more than six times per day.  (pg 125, paragraph 00577). Kutok also teaches this agent can be administered for more than about 1, about 2, about 3, about 4, about 5, about 6, about 7, about 14, or about 28 days (pg 126, paragraph 00578). Regarding claim 12, Kutok teaches that in one embodiment, the cancer is mantle cell lymphoma or multiple myeloma (claim 71). Kutok also teaches the term “cancer” refers to disease of skin tissues, organs, blood, and vessels, including, but not limited to, cancers of the bladder, bone or blood, brain, breast, cervix, chest, colon, endrometrium, esophagus, eye, head, kidney, liver, lymph nodes, lung, mouth, neck, ovaries, pancreas, prostate, rectum, stomach, testis, throat, and uterus (pg 30, paragraph 00118). Regarding claim 2 and 6, Kutok teaches that the cancer can be resistant at the beginning of treatment, or it may become resistant during treatment to the secondary agent (pg 30, paragraph 00120). 

Claims 1, 11, 12, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goer (US 9656098). As a consequence of the applicant altering the definition of the meaning of the conjunction “and” and “or” to be interpreted as “and/or” in the instant application (pg 13, paragraph 6), each of the therapies listed had to be considered in their singular form.
Regarding claims 1, 11, and 20, Goer teaches radiotherapy, specifically SBRT to treat cancer with a dosage range of 1-100 Gy (column 9, line 65-66). Regarding claim 12, Goer teaches this method to treat colon cancer, rectal cancer, stomach cancer, lung cancer, cervical cancer, brain cancer, pancreatic cancer, cancer of the head or neck, breast cancer, or cancer of the oral cavity (claim 6). Regarding claims 20-22, Goer teaches the dose of radiation therapy in some embodiments is less than 90 Gy, such as less than 80 Gy, such as less than 70 Gy. such as less than 60 Gy, such as less than 50 Gy, such as less than 40 Gy, such as less than 30 Gy, such as less than 20 Gy (column 10, line 1-9). Goer also teaches that in some embodiments, the single dose of radiotherapy may be administered with about 1-30 Gy per dose, such as from 5-20 Gy or such as about 10-15 Gy. (column 10, line 34-39). Given these dosage ranges overlap with sufficient specificity with those that are claimed, these ranges anticipate the instant limitations. See MPEP 2131.03 concerning the anticipation of overlapping ranges. 

Claim 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman et al. (EP0627487). Lyman teaches a therapy to treat cancer which includes the Flt3 ligand described identically as SEQ ID NO: 4 of the instant application (SEQ ID NO: 6). A comparison of the two sequences is shown below, the vertical lines indicating matching amino acids.

    PNG
    media_image1.png
    344
    635
    media_image1.png
    Greyscale

Lyman also teaches that there are multiple DNA sequences that encode the Flt3 ligand, due to the inherent degeneracy of DNA (Claim 8). 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kutok et al. (WO2017/223422) in view of Goer (US 9656098) and further in view of Lyman et al. (EP0627487) and Kreiter et al. (Cancer Res. 2011, 71(19), 6132-6142).
The previously mentioned teachings of Kutok as taught above in the 102 rejection apply here as well. Regarding claims 14-16, Kutok teaches that the dosage of the second agent, such as Flt3, in the combination therapy regimen will be at least 20%, at least 30%, at least 40%, or at least 50% lower than the corresponding monotherapies (pg 2, paragraph 0007; pg 18, paragraph 0061). Regarding claim 25, Kutok also teaches that in one embodiment the administration of treatments occurs over a 28-day cycle (pg 104, paragraph 511). 
Kutok does not teach SEQ ID NO: 4. Kutok does not teach SBRT as the radiotherapy.  Kutok does not teach a dosage of Flt3 ligand in terms of μg/kg. Kutok also does not teach a specific dosage for radiation therapy. Kutok does not teach a treatment cycle length of 2-5 months.
The previously mentioned teachings of Goer and Lyman in the 102 rejection apply here as well. Lyman teaches that typical doses of Flt3 range from 10-1000 μg/m2, with the preferred dosage ranging from 100-300 μg/m2 (pg 13, line 40-44). Goer teaches that chemotherapeutic agents may be administered conjointly with SBRT (col 15, paragraph 2). Kreiter teaches a dosage of Flt3 ligand of 10 μg/mouse, assuming a 0.02 kg mouse, this is approximately 500 μg/kg on day 0 and day 3 as part of a combination therapy regimen to treat cancer (pg 6138, col 2, paragraph 6). 
It would have been prima facie obvious for one of ordinary skill in the art to combine the amino acid sequence of Flt3 from Lyman to describe the Flt3 protein from Kutok since they share the same chemical identity. It would have also been obvious for one of ordinary skill seeking a specific radiotherapy type and dosage, to combine the teachings of Kutok and Goer to arrive at a dosage and schedule that would be effective as a combination therapy for treating cancer. One would have had a reasonable expectation of success since both Kutok and Goer teach that their respective therapies are compatible and effective at treating cancer when combined with radiotherapy or other anti-cancer drugs, respectively. Similarly, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kutok and Kreiter to specify a dosage and schedule for Flt3, which was one of the components of the combination therapy regimen taught by Kutok to treat cancer. By combining the details contained in these four references one of ordinary skill would have a reasonable expectation of success since the components of the claimed combination therapy must be given in some amount, at some point in time, and with some particular frequency. While the dosages and dose schedules of Flt3 and SBRT in the reference documents do not overlap perfectly with those claimed, applicant is reminded that differences in dosages and dose schedules will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such dosages or dose schedules are critical. Absent of dosage and dose schedule criticality, it is a matter of routine experimentation to arrive at the optimal dosage and dose schedule for any treatment. See MPEP 2144.05(II)(A). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, seeking to generate a combination therapy to treat cancer would have found it obvious to select from the pool of anti-cancer therapies listed by Kutok, then specify a particular Flt3 ligand dosage and dose schedule of radiotherapy using the guidance of Kutok and Kreiter; and then repeat that process to specify a particular radiation therapy dosage and dose schedule using the guidance from Goer.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA ANN ESSEX whose telephone number is (571)272-1103. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.A.E./Examiner, Art Unit 1649  


/Adam Weidner/Primary Examiner, Art Unit 1649